USCA4 Appeal: 22-6772      Doc: 14         Filed: 10/18/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6772


        ANTWYN GIBBS,

                            Plaintiff - Appellant,

                     v.

        US GOVERNMENT; NEWBERRY SHERIFF DEPARTMENT,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at
        Greenville. Donald C. Coggins, Jr., District Judge. (6:21-cv-03784-DCC)


        Submitted: October 13, 2022                                   Decided: October 18, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        Antwyn Gibbs, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6772      Doc: 14          Filed: 10/18/2022     Pg: 2 of 2




        PER CURIAM:

               Antwyn Gibbs appeals the district court’s order accepting the magistrate judge’s

        recommendation and dismissing without prejudice Gibbs’ 42 U.S.C. § 1983 action. * On

        appeal, we confine our review to the issues raised in the informal brief. See 4th Cir. R.

        34(b). Because Gibbs’ informal brief does not challenge the basis for the district court’s

        disposition, he has forfeited appellate review of the court’s order. See Jackson v. Lightsey,

        775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

        Fourth Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly,

        we affirm the district court’s judgment. We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                         AFFIRMED




               *
                 See Britt v. DeJoy, 45 F.4th 790, 794 (4th Cir. 2022) (en banc) (order) (“It is well-
        established that dismissals made without prejudice when leave to amend is denied are final
        and appealable.”).

                                                      2